Title: From John Quincy Adams to John Adams Smith, 3 May 1820
From: Adams, John Quincy
To: Smith, John Adams


				
					
					Washington 3d May 1820
				
				This Letter is to introduce to your acquaintance and to recommend to your kind attentions and good offices  Dr. Charles Williamson of Milledgeville, a highly respectable Citizen of Georgia and a particular friend of Mr. Walker one of the Senators in Congress from that State—At his desire I am happy to have the opportunity of making Dr. Williamson known to  those of my friends who may possess the means of being serviceable to him or of rendering the extensive tour which he contemplates making in Europe agreeable to him. With this view I shall consider any kindness which you may have it in your power to show him as a manifestation of your friendship for me—I avail myself of this occasion to acknowledge the receipt of three numbers of your new series of Letters the continuance of which I earnestly solicit—We have been much amused with the caricatures. I have also your Letter extra of the third of March with the Sovereign enclosure to square accounts. Your Brother was is well and we are daily expecting Mrs. & Mr. de Wint here—I am with affectionate regard & esteem Dear Sir faithfully yours
				
					
				
				
			